Citation Nr: 0404426	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a disability manifested by abdominal pain, 
including as secondary to the service-connected residuals of 
bilateral hernia repairs.

2.  Entitlement to service connection for left sural 
neuropathy, as secondary to the service-connected residuals 
of bilateral hernia repairs.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, as secondary to the service-
connected residuals for bilateral hernia repairs.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1961, and from March 1962 to September 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the veteran's claim for entitlement to 
service connection for a disability manifested by abdominal 
pain, as secondary to the service connected bilateral 
inguinal hernia repairs, was previously denied in a July 2000 
rating decision.  The veteran did not appeal this decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board notes that the veteran has claimed entitlement to 
service connected for a left testicular condition, as 
secondary to the service connected residuals of bilateral 
hernia repair.  An opinion, proffered by Howard B. Hasen, 
Jr., M.D., one of the veteran's private physicians, is of 
record and notes a possible connection between the hydrocele 
and his previous hernia surgery.  This matter is referred to 
the RO for appropriate action.

The veteran testified before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and 
who participated in this decision.

A motion to advance this case on docket, due to financial 
hardship, was received by the Board in January 2004.  This 
motion was granted by the undersigned Veterans Law Judge in 
January 2004.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The issue of entitlement to service connection for a 
disability manifested by abdominal pain, left sural 
neuropathy, and degenerative disc disease of the lumbar 
spine, all as secondary to the service connected residuals of 
bilateral hernia repair, and for entitlement to TDIU are the 
subject of a remand immediately following this decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied entitlement 
to service connection for a disability manifested by 
abdominal pain, including as secondary to the service-
connected residuals of bilateral hernia repair.  Notice was 
given to the veteran by letter dated in August 2000.  He did 
not appeal this decision.

2.  The additional evidence received since the July 2002 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to a disability manifested by abdominal 
pain, including as secondary to the service connected 
residuals of bilateral hernia repair.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision denying entitlement to 
service connection for disability manifested by abdominal 
pain, to include as secondary to the service connected 
residuals of bilateral hernia repair, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a disability manifested by abdominal 
pain, to include as secondary to the service connected 
residuals of bilateral hernia repair, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 
5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a disability manifested by abdominal pain, including as 
secondary to the service-connected residuals of bilateral 
hernia repairs was received prior to that date (in December 
2000), those regulatory provisions do not apply.

Nonetheless, the Board is granting the veteran's claim to 
reopen the previously denied claim for service connection for 
a disability manifested by abdominal pain, including as 
secondary to the service-connected residuals of bilateral 
hernia repairs.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

In a July 2000 rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for abdominal 
pains.  In making this determination, the RO observed that 
the medical evidence did not reflect findings or diagnoses of 
an abdominal disability which was causally related to either 
his active service or his service-connected residuals of 
bilateral hernia repair.  In addition, the RO observed that 
service medical records did not show any treatment for, or 
diagnosis of, the claimed condition.

Hence, the RO concluded in the July 2000 rating decision that 
the medical evidence simply did not reflect a current 
abdominal condition.  Therefore, service connection was not 
warranted.  The veteran did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in December 2000.

In the instant case, the Board finds that evidence submitted 
since the July 2000 rating decision provides a sufficient 
basis to reopen the previously denied claim.  This evidence 
includes A July 2002 statement proffered by the veteran's 
treating physician, E.A. Shaneyfelt, M.D., F.A.A.F.P., 
A.B.F.B.  The claims file reflects that Dr. Shaneyfelt has 
treated the veteran since at least 1975.  The physician notes 
that the veteran manifests several ailments which may be 
attributed to the residuals of multiple hernia repairs 
including painful, adherent scar tissue, diverticulitis, and 
chronic abdominal pain.  

The Board notes that pain, alone, is not a disability for 
which service connection may be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285; dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Nonetheless, in the present 
case, Dr. Shaneyfelt identifies other pathologies, including 
the development of adherent scar tissue and diverticulitis, 
which, seen in the light most favorable to the veteran, could 
constitute an underlying pathology for the abdominal pain.  
See 38 C.F.R. § 3.102 (2003).

This evidence, reflecting diagnoses of pathologies in 
addition to an assessment of chronic abdominal pain, and 
providing an opinion relating these conditions causally to 
the veteran's service-connected residuals of multiple 
bilateral hernia repairs, is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim.

Thus, the Board finds that evidence submitted since the July 
2000 RO decision provides a basis to reopen this claim.  
However, Dr. Shaneyfelt's opinion, as noted above, does not 
give a precise diagnosis for the disability manifested by 
abdominal pain.  It is necessary to clarify which pathologies 
manifest themselves in the abdominal pain, as well as to 
clarify which pathologies, precisely, are caused by the 
service-connected residuals of bilateral hernia repair.  In 
addition, specified VA medical treatment records are missing.  
Hence, the Board finds that further development is required 
to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a disability manifested by abdominal pain, to 
include diverticulitis and adherent scar tissue, directly 
related to active service or as secondary to the service-
connected residuals of bilateral hernia repair.  However, as 
indicated above, the Board finds that a remand to the agency 
of original jurisdiction for additional development is 
required as to this issue.  The issue of entitlement to 
service connection for a disability manifested by abdominal 
pain, to include diverticulitis and adherent scar tissue, 
directly related to active service or as secondary to the 
service-connected residuals of bilateral hernia repair, will 
be the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a disability 
manifested by abdominal pain, to include diverticulitis and 
adherent scar tissue, directly related to active service or 
as secondary to the service-connected residuals of bilateral 
hernia repair is reopened.  To that extent only, the claim is 
granted.


REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).   

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)).

In the present case, the veteran testified before the 
undersigned Veterans Law Judge in July 2003 that VA 
physicians from the VAMC in Memphis, Tennessee and his 
private treating physician have told him that his claimed 
neurological and lumbar spine conditions were etiologically 
related to his service connected residuals of bilateral 
hernia repair.  He also reported that he now receives his 
treatment from this facility, and was scheduled for a 
computed tomography (CT) scan as recently as July 2003.  
While this particular test was not related to his claimed 
conditions, he noted that he takes regular medications that 
are prescribed through the VAMC in Memphis, Tennessee.  The 
most recent records from the VAMC in Memphis, Tennessee 
present in the claims record are dated in November 1998.  
These recent treatment records must be obtained, and the 
veteran's VA and private treating physicians should be given 
an opportunity to provide medical statements concerning their 
opinions as to the relationship, if any, between the 
veteran's claimed conditions and his service-connected 
residuals of hernia repair.

In addition, as above noted, the veteran's treating physician 
proffered a medical expert opinion in July 2002.  The record 
reflects that the physician has treated the veteran since at 
least 1975.  However, clarification of his statement is 
required.  First, it is not clear which disability the 
chronic abdominal pain is attributed.  Second, the physician 
states that the "majority" of the veteran's diagnosed 
conditions are directly attributable to his multiple hernia 
repairs, but he does not distinguish which those disabilities 
are.  Moreover, Dr. Shaneyfelt's recent treatment records for 
the veteran are not present in the claims file.

The Board further notes that the record contains VA 
examinations for peripheral nerves and spine, with an 
addendum for the spine examination, dated in February 2002.  
Both physicians proffered opinions on the etiology of the 
diagnosed conditions.  Nevertheless, these examinations were 
conducted absent review of the veteran's claims file.  These 
examinations therefore do not provide an adequate basis upon 
which to decide this claim.

Finally, the Board notes that the veteran testified in July 
2003 that his vocational rehabilitation counselor had found 
him unemployable.  The veteran's vocational rehabilitation 
file must be obtained and associated with the claims file.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues of service 
connection for the disabilities on 
appeal.  

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed conditions.  In 
particular, the RO should ask the veteran 
to identify the VA and private physicians 
who provided opinions relating his 
claimed conditions with his service-
connected residuals of bilateral hernia 
operations, as mentioned in the July 2003 
hearing before the undersigned Veterans 
Law Judge.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
conditions that are not already of 
record.  In particular, the RO should 
obtain any and all records from Dr. 
Shaneyfelt, of Manila, Arizona, from 1975 
to the present that are not already of 
record, and should request inpatient and 
outpatient records, to include any and 
all clinical medical records accorded the 
veteran at the VAMC in Memphis, 
Tennessee, from 1998 to the present.

4.  The RO should contact the identified 
VA and private physicians who the veteran 
indicates has provided opinions linking 
his claimed conditions to his service-
connected residuals of bilateral hernia 
repair and offer them and opportunity to 
provide these opinions in writing on 
behalf of the veteran's claim.  In 
particular, the RO should request that 
Dr. Shaneyfelt clarify his July 2002 
opinion.  Please ask the physician to 
provide the following information:
?	To what disability is the veteran's 
chronic abdominal pain attributed?
?	What are the disabilities the 
physician believes are etiologically 
related to the veteran's service-
connected residuals of bilateral 
hernia repair or, in the 
alternative, his active service.

5.  After procuring duly executed release 
of private records from the veteran, the 
RO should request from United States 
Postal Service any and all medical 
records, including any and all clinical 
medical records; the determination that 
found the veteran medically disabled; and 
any and all supporting medical evidence 
for that determination.

6.  When the above development has been 
completed, the RO should return the 
February 2002 examination reports to the 
examiners who conducted them, with the 
veteran's claims file, and ask that the 
examiners augment their opinion as to the 
etiology of any diagnosed neurological or 
spine pathology, in light of the 
veteran's records-including, but not 
limited to, the July 2002 opinion of Dr. 
Shaneyfelt, and any additional opinions 
and/or records obtained by this Remand.

If these physicians are unavailable, or 
the RO determines that new examinations 
for spine and peripheral neuropathy 
should be conducted, the RO should so 
schedule these examinations.  In 
addition, the RO should further make 
arrangements to afford the veteran an 
examination to determine the nature, 
extent, and etiology of his disability 
manifested by abdominal pain, also  
claimed as secondary to his service-
connected residuals of bilateral hernia 
repair.

All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of any 
abdominal, neurological, and lumbar 
spine disability.
?	Describe any current symptoms and 
manifestations attributed to any 
abdominal, neurological, and lumbar 
spine condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all abdominal, neurological, and 
lumbar spine symptomatology 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested abdominal, neurological, 
and lumbar spine pathology.

The examiners are requested to provide 
the following opinions:
1.	Is it as likely as not that any 
abdominal, neurological, and 
lumbar spine pathology is the 
result of the veteran's service-
connected residuals of bilateral 
hernia repair.  In so doing, the 
examiners are referred to the 
opinion of Dr. Shaneyfelt, dated 
in July 2002, and any other 
opinions that may have been 
obtained by this Remand.
2.	Is the veteran unemployable and, 
if so, to what disabilities-
currently service connected or 
not-is the unemployability 
attributed to.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a disability manifested by 
abdominal pain, including as secondary to 
the service-connected residuals of 
bilateral hernia repair as well as 
directly related to service, left sural 
neuropathy and degenerative disk disease 
of the lumbar spine claimed as secondary 
to the service-connected residuals of 
bilateral hernia repair, and entitlement 
to TDIU.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




